9 Ill. App. 2d 561 (1956)
133 N.E.2d 770
John Kaminski, Sr., and Victoria Kaminski, Plaintiffs,
v.
Joseph Rymek, Walter Ohler, Violet Rymek, and Virginia Ohler, as Co-Trustees under Trust Agreement Dated March 30, 1954, as Trust #1-A, Defendants. Victoria Kaminski, Appellant,
v.
Walter Ohler, Violet Rymek, and Virginia Ohler, as Co-Trustees under Trust Agreement Dated March 30, 1954, as Trust #1-A, Appellees.
Gen. No. 46,835.
Illinois Appellate Court  First District, First Division.
April 2, 1956.
Released for publication April 30, 1956.
Stanley Werdell, and Joseph J. Gasior, for appellant.
Johnson, Sandberg and McGrath, for all appellees, and Wachowski and Wachowski, for Joseph Rymek, certain appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE FRIEND.
Order affirmed.
Not to be published in full.